Title: Elizabeth Cranch to Abigail Adams, 5 September 1785
From: Cranch, Elizabeth,Norton, Elizabeth Cranch
To: Adams, Abigail


     
      My dear Aunt
      Boston September 5th. 1785
     
     My Papa came in this evening and brought a great Letter directed to Mama, superscrib’d by my Uncle Adams. Mama is at Braintree, we had no Letters to satisfy us. The Pacquet was laid upon the table. I took it up, examined the seal, and wanted much to get at the contents, then took the stocking, (which I was lining the Heel of for your Charles), and work’d upon it a little, all the time immagination busy in anticipating what might be in the Letter before me. My impatience shewd itself and was a kind of apology for Papa’s curiosoty, who after a serious Pipe, sedately laid it down, took out his spectacles, wip’d them, and I very dextrously cut round the Seal, and gave it to Him to read. Imediatly, from the humble scenes around me; my immagination was borne away to the circles of Kings, Queens Earls and Countesses, to brilliant rooms, to birth nights, and to Balls. My head is even now full of them, and I certainly shall dream, and feel as great as any lady to night. I have to thank you for a great degree of entertainment which your account has afforded me. I was in Love with your dresses. I would have given (I dont know what) to have peepd in upon you, but tis almost as good to heare your discriptions.
     The week before last we had the pleasure of recieving and welcoming our dear Cousin John to his native Land. I do not wonder that you regret the loss of him. I am sure I shall Love him tenderly. I am pleased when I look at him, to trace the features of both his parents so plainly in his face and more of yours my dear Aunt than either of your other Children can show. I have not yet seen him half eno’; he has been engagd, visiting, the Boston gentry, for a whole week, tho he has calld upon me a little while every day. The day he arrivd (or rather the day after) which was the first of my seeing him, he dined with my Papa and me at our present Lodgings. Lucy had come to town with a design of going up to Cambridge to see our Brothers there, and drink tea with them. So we took our Cousin John, and Isaac Smith with us and went. The meeting was joyful indeed between the Brothers and Cousins. We intended to have surprizd Charles with an unexpected interview. We arrivd first, and kept him up in Billys Chamber, but he would go below, and was looking out, when he saw Cousin John alight at a distance he call’d John! John!, and made the Colledges echo. Cousin J heard, but did not know from whom or from whence, for he did not expect to hear the voice of a man when his Brother spoke. But he repeated his calls, till he drew his attention, and before we thought of it Mr. Charles, came and introduced his Brother to us, and we did have a sweet, charming time of it. I am sure my good Aunt could you have lookd in upon us, sitting around our tea table, looking so much chearful happiness, you would have felt a glow of pleasure, unequalled perhaps, by any the drawing-room ever afforded you! It was pleasure, even to a degree of pain, for tears, and smils, alternately had there dominion. We wanted our Tommy to compleat our happiness. We left, the Colledge Lads, and returnd to Boston and spent the eve at Uncle Smith. After I got to my own Lodgings, I retired and to compleet the pleasure of the day, read yours and Cousin Nabby’s Letters. Never will it be in my power my dear dear Aunt to make you any returns for your unequalld attention and kindness to me, so many excellent Letters as you have favourd me with. How shall I express my thanks. I know not how you will be repay’d, but by the reflection of that happiness which you bestow. Tis past midnight. I must not write more at present tho I feel much inclind to.
     
     
      Sepr 6
     
     This morning my Mama came to town with Cousin John. They dined here, and have this afternoon sat out to make a journey to Haverhill. Tis most delightful weather, and I could with pleasure have accompanid them, had it been in my power; Mama has been much out of health this Summer. I am hoping that this ride may be of service to her; especially as she has so agreable a companion. My dear Aunt, we all look with pleasing wonder, upon your Son. When we hear him converse; we think tis the Language of experiencdage—so wise, so firm, so solid; tis almost impossible to concieve these to be the qualities of eighteen. Did we not behold sprightliness, ardor, softness, benevolence, and all the youthful Virtues, as conspicuous in his countenance, we should be apt to doubt that there was some mistake in reckoning years. What is there peculiar in the Climate of Europe, that can thus surprizinly mature the mind? I hope he will not find that of America less favourable, to its cultivation.
     You say you are to live in Grosvenor Square. Do you not sometimes think, that Lady Grandison Lady G—— and L—— and all the good Folks in the book are around you, and your neigbours? The name always brings them to my mind; I should sit my immagination to work to form resemblances of them, and in Idea enjoy the pleasure of seeing them.
     One thing I have to request, although I dare say your own curiosity will prompt you to it. It is, that you will visit all those beautiful enchanting, Seats and places that we read about, and are so much charmed with in discription—Lord Coltanes Gardens, Windsor, Bleinham, and Hagley and the Leasomes, above all. O that I could go with you! Methink I should be perfectly happy. My desire to see England is as ardent as ever. I think encreasing. I am a good mind to run aboard a ship, and say nothing about it to any body. Would you recieve such a vargrant? Why Ma’am, it would not be worse, than some better folks than I have done, but it wont do to reason upon the matter. Ships Sail frequently, and here am I at Boston. Tis a good Season. I can stay the winter and spring with you, and return in Summer. The winter I can pass, in the West, with my good Cousins and Uncles, and in the spring, visit all these fine Seats, and Paridises with you. I dont want to go to Court—and then just take a sail back again. Was there ever a better Scheme? I am sure tis good! But heigh ho!
     In The last Letter I wrote you my dear Aunt, I believe I mentioned my hopes, that when I got to Boston I should find something, to amuse and entertain you with; but alas I am dissapointed. I see nor hear any thing entertaining. I think my greatest pleasures, amusements and gratifications are all derivd from you and my Cousin. Your Letters, make all, the variety of my Life. A little news I have to tell, but probably it will not be so to you ere this reaches you. Mr. Otis, has shut up!—and this is an event at which we are all grievd and surprizd. Mrs. O possesses a remarkable uniformity of Temper, and is not so much depressd by it as one might expect. Hary looks—very sad. Tomorrow my Aunt the amiable and good Charles Warren, embarks for Lisbon! But I am much afraid his passage is for another Port, from which no traveller returns. His health is much worse than when you left us. He looks like death. I saw him pass to day, with his Mama in Mrs. Kiessels Carriage. I believe twas the last look I er’e shall have. Mrs. Warrens countenance wore the most expresive anxiety. Poor Lady, my heart aked for her. I think her task must be hard indeed.
     
     Braintree septemr. 18th
     This sheet of Paper has lain by so long that I know not what I was going to write on the remainder of it. I have changed my habitations and plans, since I wrote the above. You have heard by former Letters that I was going to spend the Summer in Boston, to have a little instruction in musick. Mr. Selbys price was so exceedingly high, that I could not have the advantage, of a great number of Lessons, a dollar a Leson, he chargd. Miss Peggy White has got a new Forte Piano, carried it to Haverhill, and has a Master there who teaches for one Shilling per Lesson. He has instructd a great many Ladies in Portsmouth, and other places. Mama and Cousin John, have been to make a visit to Aunt Shaw. They returnd last week, and Mrs. White and Miss Peggy, have given me a most pressing invitation to spend a month or two with them, and Learn upon her instrument and of her Master. Tis much for my advantage, and Miss White has been so good as to say, it will be a great pleasure to her to have me a fellow Pupil. I believe we shall both learn much better for having, a companion. So instead of tarying 2 months longer in Boston, as I had designd, I quit it, for H, and shall next week go up with Cousin John in the Stage.
     I had hoped to have returnd to Braintree, but my interest leads me from it. I shall have the pleasure of more of Cousin Johns company, than at home. This is one strong additional inducement. I have not yet said half a thousandth part of what I thought I had to say to him, tis not yet my turn. I rode up from Boston the day before yesterday with him, and I believe tired the poor young Man with my interogataries, but he was patient. He is in fine Spirits. I thought sometimes People would immagine I had a crazy creature with me. He sang some curious songs, in which he thought action necessary, and a Chaise was not a very conveniet Stage, to display His theatrical abilities upon, especially when he was driving. I do not know when I have laugh’d so immoderately.
     I believe we felt a little like strangers to him at first, by this time I hope he feels and reallizes, that we are most affectionate Friends. Since your absence I have felt an unusual tenderness for you my Cousins, who you left behind, a tenderness, bordering upon (if not really, a weakness) fills my heart, whenever I look upon them, and I feel as if they were more than ever dear to me. One Clause in my Uncles Letter to Papa, affected me more than I have been in reading a deep tragedy. I know not why, but I instantly burst into tears, as I read it, nor can I reccollect it without feeling the same emotions. twas not “Take care of my Boys in their Orphan state, advise counsel and direct them!” I cannot tell you why, it had this effect, but it touched the tenderest string in my heart. Whenever I can be useful to them either by contributing to their good, pleasure, or happiness, I shall exert the extent of my power to do it. My heart cannot know a greater satisfaction! I am much, obligd for the present, recievd by Cousin John. I have no claim, to such kindness, my dear Aunt, but I know that every oppertunity of exerting your benevolence is an encrease of your happiness. Continue Madam, if you can find the time, still to write me as particularly as you have done. By the last Vessel Capt. SolmesI had not one Letter from you or my Cousin Nabby. Tis the first time, and I must not complain.
     Numbers of your Friends and accquaintance in Boston desird me to present their compliments. I cannot name them all. Mr. and Mrs. Foster where I have kept this Summer, present their most respectful compliments, not from personal knowledge, do they presume to offer them, but from a respect they feel for the Characters of my Uncle and Aunt and from an interest they have naturally taken, in your concerns, from hearing and knowing so much of you from us. I must write to Cousin Nabby, and fear I shall have nothing to say, unless I conclude, soon, this long Letter to you.
     I am my dear Aunt, with the liveliest sentiments of Love, respect, & gratitude your ever affectionate Neice,
     
      Eliza: Cranch
     
     
      If my respected Uncle, thinks, the sincere and hearty good wishes, of, one so little important, worthy his acceptance, please to offer them always to him.
     
    